Case 2:18-cv-04903-DMG-JPR Document 57 Filed 08/21/20 Page 1 of 5 Page ID #:900



   1                                                                     JS-6
   2

   3

   4

   5

   6

   7

   8                             UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11   JOSE MAURICIO PEREZ,                           Case No. CV 18-4903-DMG (JPRx)
       individually and on behalf of all others
  12   similarly situated,                            ORDER GRANTING FINAL
                                                      APPROVAL OF CLASS ACTION
  13                Plaintiff,                        SETTLEMENT [51] AND
                                                      GRANTING IN PART MOTION
  14                vs.                               FOR ATTORNEYS’ FEES AND
                                                      COSTS AND CLASS
  15   ISLAND HOSPITALITY                             REPRESENTATIVE SERVICE
       MANAGEMENT III, LLC, a Delaware                AWARDS [50]; FINAL
  16   limited liability company; ISLAND              JUDGMENT
       HOSPITALITY MANAGEMENT,
  17   LLC, a Delaware limited liability
       company; and DOES 1 through 10,
  18   inclusive,
  19                Defendants.
  20

  21

  22

  23         Having considered all papers filed in connection with the Final Approval

  24   Hearing, including Plaintiffs Jose Mauricio Perez, Jamie Flemings, and Cody

  25   Taylor’s (collectively, “Plaintiffs”) Motion for Final Approval of Class Action

  26   Settlement [Doc. # 51] and Motion for Attorneys’ Fees and Costs and Class

  27   Representative Service Awards [Doc. # 50], statements made at the Final Approval

  28   Hearing, and upon good cause shown,
                                                  1
Case 2:18-cv-04903-DMG-JPR Document 57 Filed 08/21/20 Page 2 of 5 Page ID #:901



   1         IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
   2         1.     The Court, for purposes of this Final Order and Judgment (“Judgment”),
   3   adopts all defined terms as set forth in the Stipulation and Settlement of Class and
   4   Representative Action (“Stipulation”) filed in this Action.
   5         2.     The Court has jurisdiction over all claims asserted in the Action,
   6   Plaintiffs, the Class Members, and Defendants Island Hospitality Management LLC,
   7   Island Hospitality Management II LLC, Island Hospitality Management III LLC, and
   8   Island Hospitality Management IV LLC (collectively, “Defendants”).
   9         3.     The Court finds that the prerequisites for a class action under Federal
  10   Rules of Civil Procedure 23(a) and (b)(3) are satisfied in this case. The Court
  11   therefore certifies the Class for settlement purposes only.
  12         4.     The Court finds that the Settlement was made and entered into in good
  13   faith and hereby approves the Settlement as fair, adequate, and reasonable to all Class
  14   Members. No objections were submitted, which further supports the finding that the
  15   Settlement is fair, adequate, and reasonable. Any Class Members who have not
  16   timely and validly requested exclusion from the Class are thus bound by this
  17   Judgment.
  18                                       Class Notice
  19         5.     Notice to Class Members has been completed in conformity with the
  20   terms of the Stipulation and Preliminary Approval Order as to all Class Members
  21   who could be identified through reasonable effort. The Court finds that said notice
  22   was the best notice practicable under the circumstances.         The Notice Packets
  23   provided due and adequate notice to Class Members of the proceedings and of the
  24   matters set forth therein, including the Settlement, and the manner by which
  25   objections to the Settlement could be made and Class Members could opt out of the
  26   Settlement. The Notice Packets fully satisfied the requirements of due process.
  27

  28
                                                 2
Case 2:18-cv-04903-DMG-JPR Document 57 Filed 08/21/20 Page 3 of 5 Page ID #:902



   1                         Objections and Requests for Exclusion
   2         6.     No objections to the Settlement were submitted by Class Members in
   3   accordance with the requirements set forth in the Stipulation and Notice of Class
   4   Action Settlement.
   5         7.     The Court finds that six Class Members submitted a valid and timely
   6   Request for Exclusion and therefore shall not be bound by the terms of the
   7   Stipulation. These Class Members are: Soojin Kim, Quynh Ly, Brenda Garcia
   8   Pineda, Gemma Esquivel, Cody Leon, and Andrea Leopoldo.
   9                            Release of Claims and Injunction
  10         8.     Plaintiffs and all other Class Members shall have, by operation of this
  11   Judgment, fully, finally, and forever released, relinquished, and discharged the
  12   Released Parties from the following Released Claims:
  13         Any and all claims, debts, liabilities, demands, obligations, penalties, premium
  14   pay, guarantees, costs, expenses, attorney’s fees, damages, actions or causes of action
  15   of whatever kind or nature, whether known or unknown, contingent or accrued, under
  16   any legal theory under federal and state law for any alleged failure to pay all wages
  17   due (including minimum wage and overtime wages), failure to pay for all hours
  18   worked (including off-the clock work), failure to provide meal and rest periods,
  19   failure to timely pay wages and final wages, failure to properly calculate the regular
  20   rate of pay, failure to reimburse business expenses, failure to furnish accurate wage
  21   statements including claims derivative and/or related to these claims, liquidated
  22   damages, conversion of wages, pre and post shift work and record-keeping
  23   violations, that were or could have been alleged in the Fourth Amended Complaint
  24   (“FAC”), up to and including the date of final approval by the Court. This Release
  25   shall include, all claims arising under the applicable regulations, Wage Orders and
  26   Labor Code, including sections 201, 202, 203, 204, 206, 210, 218, 218.5, 226, 226.3,
  27   226.7, 227, 227.3, 510, 511, 512, 515, 517, 551, 552, 558, 1174, 1175, 1182.12, 1194,
  28   1194.2, 1197, 1197.1, 1198, 1199, 2802, as well as claims under Business and
                                                 3
Case 2:18-cv-04903-DMG-JPR Document 57 Filed 08/21/20 Page 4 of 5 Page ID #:903



   1   Professions Code section 17200 et seq., and/or Labor Code section 2698 et seq. based
   2   on alleged violations of any of the above Labor Code provisions, and any other
   3   benefit claimed on account of the allegations asserted in the FAC.
   4         9.     Except as to any individual claim of those persons who have validly and
   5   timely requested exclusion from the Certified Class, as listed in paragraph 6 of this
   6   Order, the Action is dismissed with prejudice. Class Counsel shall file a notice on
   7   the docket by August 28, 2020, clarifying whether the individuals listed in paragraph
   8   6 fully intended to opt out from the Settlement Class. Thereafter, if necessary, the
   9   Court will issue an amended order consistent with the clarification.
  10                      Payments Pursuant to the Stipulation
  11         10.    The Court finds that the Gross Class Settlement Amount, the Net
  12   Settlement Amount, and the methodology used to calculate and pay each Class
  13   Member’s Individual Settlement Payment are fair and reasonable, and authorizes the
  14   Settlement Administrator to pay the Individual Settlement Payments to the Class
  15   Members in accordance with the terms of the Stipulation.
  16         11.    If an Individual Settlement Payment check remains uncashed after 180
  17   days from issuance, the Settlement Administrator shall pay over the amount
  18   represented by the Individual Settlement Payment check to the State Controller’s
  19   Office Unclaimed Property Fund, with the identity of the Class Member to whom the
  20   funds belong. In such event, the Class Member shall nevertheless remain bound by
  21   the Settlement.
  22         12.    Plaintiffs shall each be paid a Class Representative Service Payment in
  23   the amount of $5,000.00 from the Gross Class Settlement Amount in accordance with
  24   the terms of the Stipulation. The Court finds this amount of be fair and reasonable
  25   and sufficiently supported.
  26         13.    Class Counsel’s motion for attorneys’ fees and costs is GRANTED IN
  27   PART insofar as the Court awards attorneys’ fees in an amount equal to 30% of the
  28   common fund. Thus, Class Counsel shall be paid $330,000 as their attorneys’ fees
                                                4
Case 2:18-cv-04903-DMG-JPR Document 57 Filed 08/21/20 Page 5 of 5 Page ID #:904



   1   and $35,000 for reimbursement of costs and expenses from the Gross Class
   2   Settlement Amount in accordance with the terms of the Stipulation. The Court finds
   3   these amounts to be fair and reasonable and sufficiently supported.
   4         14.    The California Labor and Workforce Development Agency shall be paid
   5   $75,000.00 as penalties under the Private Attorneys’ General Act.
   6         15.    Simpluris, Inc. shall be paid Settlement Administration Costs in the
   7   amount of $22,150.00.
   8                                     Other Provisions
   9         16.    The Parties shall implement the Settlement according to its terms.
  10         17.    The Court reserves exclusive and continuing jurisdiction over the
  11   Action, Plaintiffs, the Class Members, and Defendants for purposes of supervising
  12   the implementation, enforcement, construction, administration and interpretation of
  13   the Settlement and this Judgment.
  14         18.    The Court hereby enters judgment for Plaintiffs and the Class Members
  15   in accordance with the terms of the Stipulation, and this Order is a final and
  16   appealable Order.
  17         19.    If the Settlement does not become final and effective in accordance with
  18   its terms, this Judgment shall be rendered null and void and shall be vacated and, in
  19   such event, all related orders entered and all releases delivered in connection herewith
  20   also shall be rendered null and void.
  21   IT IS SO ORDERED.
  22

  23   DATED: August 21, 2020
                                               DOLLY M. GEE
  24                                           UNITED STATES DISTRICT JUDGE
  25

  26

  27

  28
                                                  5
